Citation Nr: 1138610	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  04-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1972, including service in Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2002 by the Department of Veterans Affairs (VA) Los Angeles, California Regional Office (RO).

In September 2007 the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  In November 2007, the Board issued a decision which confirmed the denial of the claim for service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Secretary of VA and the Veteran, through an attorney, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the matter for further action.  The Court granted that motion in an order issued in December 2008.

Following the Court-ordered Joint Motion, in January 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC.  Unfortunately, the Board finds that additional evidentiary development is required before the Board can adjudicate the claim.  The appeal must therefore be remanded once again to the RO via AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for service connection for PTSD is based on several alleged incidents.  One incident involves a personal assault in which he alleged that he was raped by two soldiers on June 15, 1970, while taking a shower.  The other stressors involve non-assault incidents while stationed in Vietnam in which he was fired upon in a convoy, and past through an area in which he saw wounded bodies and people getting killed.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (the Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the Veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, at the time of the Joint Motion, if VA determined either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor was not combat related, the Veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the Veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm that the claimed stressors involving being fired upon during a convoy, as well as witnessing wounded bodies and people getting killed, are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to one of these claimed stressors.  

The Board also finds that a medical opinion is required to address the incident involving the alleged sexual assault on June 15, 1970.  According to VA regulation, if PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In light of this provision, the Board remanded the case in January 2010 with instructions that a VA psychiatrist review the claim file for the purpose of obtaining an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's behavior in service - including several disciplinary problems, one of which was an Article 86 - is consistent with his claimed in-service personal assault in June 1970 and indicates whether a personal assault occurred.  The psychiatrist was also requested to discuss any behavior changes before and after the alleged personal assault, which allegedly occurred on June 15, 1970. 

Pursuant to that request, a VA psychologist in June 2010 reviewed the claims file and concluded that he was unable to render the requested opinion regarding whether any misconduct was related to the alleged assault, "as I have no specific date in 06/1970 as to when the assault allegedly occurred.  This opinion is inadequate for several reasons.  First, the Veteran has consistently indicated that the alleged assault occurred on June 15, 1970, so it is unclear why the examiner was confused as to the precise date of the alleged incident.  The second problem is that the Veteran's service personnel records specifically note that he had received an Article 86 for being absent from his organization from July 30, 1970, without authority, until September 25, 1970.  This is significant because his unauthorized absence occurred after the alleged assault.  And while the Veteran was disciplined on two occasions prior to the date of the alleged assault, it is unclear from the record the nature of either offense.  As such, the VA examination report should address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his PTSD.  The claims file must be made available to and reviewed by the examiner, who must be either a psychologist or psychiatrist.  Any further indicated special studies, including psychological studies, should be accomplished.

With respect to the alleged sexual assault on June 15, 1970, the examiner should state whether there are any findings to suggest the alleged assault actually occurred, and if so, the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a consequence.  In particular, the examiner should consider the fact that the Veteran received an Article 86 for being absent from his organization from July 30, 1970, without authority, until September 25, 1970, which occurred approximately six weeks after the alleged sexual assault on June 15, 1970.  Also consider that the Veteran was disciplined on two occasions prior to the alleged assault, although the nature of these offenses is unclear.  

With respect to the alleged non-assault incidents in which he was fired upon in a convoy, and witnessed wounded bodies and people getting killed, the VA examiner should comment on the likelihood (very likely, as likely as not, or unlikely) that: (i) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (ii) that the claimed stressor is adequate to support a diagnosis of PTSD; and (iii) that the Veteran's symptoms are related to the claimed stressor. 

The examination report must include a discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to relevant evidence in the file.

 If the examiner determines that he/she cannot provide the requested medical opinions without resorting to mere speculation, then he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


